897 F.2d 529
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RED ROOF STORAGE, INC., Plaintiff-Appellant,v.RED ROOF INNS, INC., Defendant-Appellee.
No. 89-3913.
United States Court of Appeals, Sixth Circuit.
March 8, 1990.

Before WELLFORD and DAVID R. NELSON, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
The plaintiff, Red Roof Storage, Inc., purports to appeal from the district court's order enjoining it from certain uses of the words "Red Roof Storage" or "Red Roof" in this trademark action.  The notice of appeal was filed by the president of Red Roof Storage who is not an attorney.  The defendant now moves for dismissal of the appeal for want of prosecution.  No response has been filed.


2
After filing the notice of appeal, the president of Red Roof Storage filed a pro se brief on behalf of the corporation.  The defendant moved to strike the brief on grounds that a corporation may appear in federal court only through an attorney.   See Doherty v. A.M.C., 728 F.2d 334, 340 (6th Cir.1984);  Ginger v. Cohn, 426 F.2d 1385, 1386 (6th Cir.1970).  The motion to strike was granted, and the plaintiff was granted until January 22, 1990, to obtain legal counsel and for such counsel to file a notice of appearance on behalf of the corporation.  No such appearance has been filed.  Upon consideration, we conclude that the motion to dismiss the appeal for want of prosecution must be granted.


3
It is therefore ORDERED that this appeal is dismissed for want of prosecution.